DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
The argument that Tento has a different direction than the claimed steel is not convincing. As discussed in the Final Rejection of 08/12/2021, Tento teaches the claimed composition and the processing according to the specification, the presence of good shape holdability in Tento does not exclude the claimed features from being present.
In response to applicant's argument that Tento has a different direction than the claimed steel, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	The argument that Tento has a different composition than the claimed steel is not convincing. Tento’s carbon content of 0.1% or less constitutes a prima facie overlap with the claimed 0.1-0.2% of carbon, see MPEP 2144.05(I).
	The argument that Tento does not explicitly disclose the claimed size and density of carbides or the claimed parameters of Equation 1 is not convincing. As discussed in the Final Rejection of 08/12/2021, the claimed size and density of carbides would flow naturally from Tento due to Tento teaching the claimed composition and the processing according to the specification, the cited structure of Tento of {100} planes parallel to the steel plate plane does not exclude carbides such as those claimed from being present. It is not required to teach the claimed parameters of Equation 1 explicitly, the 
	Tento disclosing Examples and Comparative Examples of 432 to 893 MPa in tensile strength does not render non-obvious the claimed tensile strength of 520 MPa or higher. The claims as written do not require the tensile strength of 520 MPa or higher to be the result of controlling the range of the average grain size to 10 µm or less. The claims as written do require an average crystal grain diameter is 10 µm or less, to which Tento teaches an overlapping average grain size as discussed in the Final Rejection of 08/12/2021.
	The presence of examples in Tento having an average grain size outside the claimed range does not rebut a case of prima facie overlap, see MPEP 2144.05(III).
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a connection between tensile strength and controllin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736